Citation Nr: 1317639	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  10-01 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder including as secondary to service connected callosities of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, wife


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran served on active duty from December 1973 to May 1974.

This matter initially comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Jackson, Mississippi Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a March 2011 hearing which was held at the RO.  A transcript of that hearing is of record. 

The Veteran's claim for service connection for a low back disorder was reopened and remanded for evidentiary development in a July 2011 Board decision.  This case was again remanded in December 2011 for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for a low back disorder.  When this issue was before the Board in July 2011 and December 2011, it was determined that further development was needed to include a VA examination and addendum opinion.  The Veteran was afforded a VA examination in August 2011.  The August 2011 examiner determined that it was less likely than not that the Veteran's low back disorder was caused by an in-service injury or by his calluses.  While the examiner explained why it was unlikely that the Veteran's low back disorder was due to trauma, he did not explain the effect of the Veteran's calluses, including any altered gait due to these calluses, if any, on the Veteran's low back.  The examiner also did not specifically address whether the Veteran's calluses aggravated (permanently made worse) his existing back disorder.  For the reasons above, in December 2011 the Board found that an addendum was necessary.

In August 2012, an addendum to the VA examination was obtained.  After review of the claims file, the VA examiner opined that there was no support in the medical literature for foot callosities or chronic foot pain to cause back pain or aggravate a condition of back pain.  While the examiner provided an opinion as to whether the Veteran's foot calluses aggravated (permanently made worse) his back disorder, the examiner did not address the Veteran's contention that his altered gait which resulted from his calluses caused or aggravated his low back problem.  It is noted that there was some description of gait alteration on examination in July 2007.  It was noted that he was using a cane.  Later, no significant gait impairment was noted.

The Court has held that a remand by either the Court or the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA examiner has not completely complied with the remand directives of December 2011.  As such, the examiner is requested to comply with the Board's remand directives, as stated below.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the examiner who prepared the August 2012 examination report, if available, and request that the examiner address the Veteran's contention that his altered gait as a result of his calluses caused or aggravated his low back problem.  If the examiner is unable to provide the requested information without resort to undue speculation, then he should explain why this is the case.  A complete rationale for all opinions must be provided.   

If the examiner who conducted the August 2012 examination is no longer available, another examiner should be consulted.  If the August 2012 examiner or another examiner deems another examination necessary, schedule the Veteran for a VA examination.  After examination, the examiner should also address whether the Veteran's foot calluses aggravated (permanently made worse) his low back problem over and above its natural progress. The examiner should specifically address the Veteran's contention that his altered gait as a result of his calluses caused or aggravated his low back problem.  If the examiner is unable to provide the requested information without resort to undue speculation, then he should explain why this is the case.  If a response cannot be made without additional examination, such examination should be scheduled.

2.  Thereafter, the claim should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the claims file should be returned to the Board if in order.  The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


